Citation Nr: 0202841	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral ankle and 
foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded 
for additional development in June 2000.  That development 
having been completed, the claim is now ready for appellate 
review.  The Board notes that the veteran's form 1-9 dated 
January 15, 1999 indicated that he desired a hearing before 
the Board.  However, the accompanying cover letter reflects 
that the veteran wanted a hearing before a hearing officer at 
the RO.  This hearing was held in April 1999, and no further 
request for a hearing has been made.  The Board, therefore, 
finds that the veteran's desire for a hearing has been met by 
the RO hearing in April 1999 and the claim is now ready for 
review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. The veteran's bilateral ankle and foot disorder diagnosed 
as a calcaneal coalition is a congenital or developmental 
defect.

3. There was no superimposed disease or injury to the feet or 
ankles that occurred in service.



CONCLUSION OF LAW

The veteran's bilateral ankle and foot disorder is not a 
disability for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326). The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the September 
1998 rating decision, the December 1998 Statement of the 
Case, and the March 1999, June 1999, and August 2001, 
Supplemental Statements of the Case of what would be 
necessary, evidentiary wise, to grant service connection for 
his bilateral ankle and foot disorder.   In addition, the 
Board Remand decision of June 2000 also informed the veteran 
of the evidence necessary to grant his claim.  The notices 
sent to the veteran discussed the available evidence and 
informed the veteran that service connection for his 
bilateral ankle and foot disorder was being denied initially 
because the overall evidence did not show that the disability 
was present in service, could be presumed to have been 
incurred in service or was otherwise related to service.  
After the Board remand and VA examination, the veteran was 
informed that the his claim was being denied because his 
bilateral ankle and foot disorder was a congenital condition 
not subject to service connection.  Additionally, the August 
2001 Supplemental Statement of the Case explained the 
provisions of the VCAA and indicated what additional evidence 
would be necessary for the RO to grant the benefits sought.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, 
private medical records from Dr. Lensgraf dated from 1980 to 
1987, numerous lay statements, a statement from Dr. Allen who 
examined the veteran in service, as well as voluminous 
records from the Social Security Administration (SSA) 
relating to a claim for disability, and including substantial 
medical records.  The veteran was provided a VA examination 
in November 2000, including X-rays of his feet and ankles.  
The veteran testified at a personal hearing at the RO in 
April 1999.  The veteran has not indicated that there is 
other relevant evidence available.  The veteran specifically 
indicated in a July 2000 note to the RO that all pertinent 
medical records had been submitted.  Thus the Board finds 
that the RO provided the requisite assistance to the veteran 
in obtaining evidence regarding the claimed disability.  In 
fact, it appears that all such evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duties to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records are essentially 
negative for any report of an ankle or foot disorder.  The 
veteran's entrance examination dated in June 1966 indicated a 
history of athlete's foot but that the condition was no 
longer present.  There are no medical records showing 
complaints of ankle or foot problems while in service, no 
medical evidence of any treatment for any such problems, and 
the veteran's examination in July 1968 indicated that the 
feet were normal.  A report of medical history dated in July 
1968 indicated the history of athlete's foot that predated 
induction, but stated that the condition had resolved itself.

The veteran testified that his feet began to be painful while 
in basic training. He testified that he did not receive 
adequate footwear or boots at the beginning of basic training 
and that this caused his bilateral ankle and foot disorder.  
He testified that movement was painful and that he had to 
soak his feet each night.  Despite the pain, the veteran did 
not seek medical treatment while in the service.  The veteran 
has provided numerous lay statements to substantiate this 
testimony.  The veteran presented a letter from his former 
fiancée written in 1966 in which she refers to his problems 
he is experiencing with his feet.  The veteran also presented 
an affidavit from a fellow service member T.L.S. who stated 
that the veteran was not issued proper footwear at the 
beginning of basic training and that the veteran experienced 
foot and ankle pain during basic training.  A statement from 
the veteran's wife indicates that she was aware of the 
problems he was having with his feet while in basic training.  
The veteran also presented an affidavit from Sergeant 1st 
Class T.J.S. who stated he was the veteran's drill instructor 
in 1966 and that the veteran was not issued proper footwear, 
and that the veteran performed his duties despite the pain in 
his feet and ankles, and that the veteran did not go on sick 
call.

A May 1999 letter from Dr. Eric Lensgraf indicates that he 
treated the veteran from 1980 through 1987.  Dr. Lensgraf 
indicated that he had discussed the history of various 
symptoms with the veteran and that improper footwear is known 
to cause joint and soft tissue damage and stress.  Treatment 
records from Dr. Lensgraf indicate that he saw the veteran 
for cervical pain, and dorsal lumbar pain.  There is no 
indication of treatment for any ankle or foot disorder.  A 
faxed letter dated in July 2000 from Dr. Lensgraf indicates 
that improper or inadequate footwear can lead to stress on 
the foot joints and joint changes and that these types of 
changes lead to many of the symptoms that the veteran 
currently has.  

A May 1999 letter from Dr. Merlin H. Allen indicates that Dr. 
Allen was a Captain in the U.S. Medical Corps Reserves and 
that he examined the veteran in August 1966 and the veteran 
was found to have a very high instep with an extremely wide 
foot.  Dr. Allen stated that the veteran was not issued 
proper footgear, and that the veteran suffered ankle and foot 
pain and weakness due to the improper footwear.  Dr. Allen 
offered his opinion that the improper footwear led to an 
ankle and foot disorder that has continued to the present.  
In an October 1999 report, Dr. Allen indicated that the 
veteran had soft tissue damage, spurring and arthritis 
affecting multiple joints, including the feet.

The veteran filed a claim for Social Security Disability in 
1997.  The RO collected medical records related to that 
claim.  The social security records reflect numerous 
disabilities including sleep apnea, chronic obstructive 
pulmonary disease, degenerative joint disease, and others.  
The vast majority of the medical records associated with the 
Social Security claim are not related to the veteran's feet 
and ankles.  There is a treatment note dated in September 
1997 indicating the veteran was complaining of pain in both 
heels, and treatment notes from February 1998 through June 
1998 indicating treatment for bilateral heel spurs.  There is 
no indication as to the etiology of the heel spurs.  

Subsequent to the Board remand decision in June 2000, the 
veteran was provided a VA examination.  The examiner was the 
chief of orthopedics at the New Orleans VA Medical Center.  
This physician reviewed the veteran's claims folder.  At the 
examination, the veteran complained of pain in his feet that 
had been ongoing since leaving service.  According to the 
veteran, he developed problems with joints in his hips, 
shoulders, hands, and neck sometime around 1995 and was 
treated with anti-inflammatory drugs for those complaints.  
The veteran stated that he was given some inserts for his 
feet.  X-rays showed bilateral bony spur formation present 
along the plantar and dorsal aspects of the calcaneal bones.  
The ankle joints and soft tissue were well preserved and 
unremarkable.  Based on the examination, the veteran's 
history, and the X-rays, the examiner provided a diagnosis of 
congenital calcaneal coalition.  The examiner noted that this 
congenital condition could have caused difficulty walking 
when the veteran was between 18 and 20 years old and in basic 
training.  The examiner noted that this is a congenital 
condition that is not related to service and that it could 
have given the veteran difficulties in walking prior to 
service, during service, and after service.  The examiner 
offered his opinion that military service had not contributed 
significantly to the worsening of the veteran's congenital 
condition.

III.  Analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  

The Court, in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), 
specifically indicated that the question to be answered is 
whether the condition increased in severity.  It is not 
sufficient to indicate that there was a temporary worsening 
of the symptoms.  See also Crowe v. Brown, 7 Vet. App. 238 
(1994).

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2001).  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Compare 38 C.F.R. § 
4.57 (2001).  According to the VA General Counsel's opinion, 
however, a congenital defect can be subject to superimposed 
disease or injury, and if that superimposed disease or injury 
occurs during military service, service-connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90.

Applying the above to the veteran's claim, the Board finds 
that the veteran's bilateral ankle and foot disability is a 
congenital defect.  The Board has reviewed the veteran's 
testimony and that of the various witnesses and affiants in 
this case.  The Board finds the veteran and the other 
witnesses to be credible.  The evidence is clear that the 
veteran was provided inadequate footwear while in the service 
and that he suffered pain in his feet and difficulty running 
and marching because of his pain.  The veteran and other lay 
witnesses are competent to testify as to symptoms but are not 
competent to make a medical diagnosis or to establish an 
etiology. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran did introduce clinical records outlining his 
current foot problems, including statements from two 
physicians (Drs. Lensgraf and Allen), who stated that the 
veteran had inadequate footwear while in service and that 
inadequate footwear has been known to cause soft tissue 
damage and joint damage and other foot and ankle 
disabilities.  However, there are no medical records 
reflecting that either Dr. Lensgraf or Dr. Allen specifically 
examined the veteran for any foot or ankle disorder.  Dr. 
Lensgraf did not provide a specific diagnosis, and neither 
doctor has referred to X-rays or other objective evidence to 
support their conclusions.  Dr. Allen made general statements 
regarding the veteran's foot and ankle problems and in 
October 1999 diagnosed arthritis and spurring in the feet.  
He opined that the military contributed to the veteran's foot 
problems, but did not specify what problem or what degree of 
the impairment was superimposed on the congenital defect.  In 
addition, neither Dr. Lensgraf nor Dr. Allen is an 
orthopedist.  Dr. Lensgraf is a chiropractor, and Dr. Allen 
is a general practitioner.  In fact, there are no treatment 
notes indicating that either Dr. Lensgraf or Dr. Allen has 
been treating the veteran for any ankle or foot disabilities.

On the other hand, the VA examination performed in November 
2000 was conducted by the chief of orthopedics at the VA 
Medical Center in New Orleans.  He examined the veteran, 
reviewed the entire claims folder and the veteran's history, 
and he ordered and reviewed X-rays of the veteran's ankles 
and feet.  Based on this examination and the X-ray report, 
the VA examiner provided a diagnosis of congenital calcaneal 
coalition.  The examiner noted that this condition could well 
have affected the veteran when he was around 18 to 20 years 
old, and he offered his opinion that military service had not 
contributed significantly to this congenital condition.

The Board affords more weight to the VA examiner opinion 
rather than to the opinions of Drs. Lensgraf and Allen.  This 
is based on the fact that the VA examiner is an orthopedist 
while Drs. Lensgraf and Allen are not, and based on the fact 
that the VA examiner reviewed X-rays and provided a specific 
diagnosis.  The Board does not doubt Dr. Lensgraf's and 
Dr.Allen's assertions that improper footwear can lead to foot 
and ankle problems, but since there are no treatment records 
from these doctors and neither provided a specific disability 
(or degree of disability in Dr. Allen's case) that can be 
related to service, it is not established that improper 
footwear in service led to specific ankle or foot disability.  
The VA examiner has stated that the condition is congenital 
and has based the conclusions on a review of the claims 
folder and a physical examination of the veteran including 
examination-ray studies.  The Board affords greater probative 
weight to the VA examiner's opinion.  Additionally, the VA 
examiner offered his opinion that military service had not 
contributed significantly to the veteran's current ankle and 
foot disorder, and therefore there is no reason to grant 
service connection based on superimposed injury.  

Therefore, the veteran's claim for service connection for a 
bilateral ankle and foot disorder, diagnosed as congenital 
calcaneo talar coalition, must be denied, since congenital 
defects, pursuant to 38 C.F.R. § 3.303(c), are not recognized 
disabilities for service connection.

ORDER

The claim for service connection for a bilateral ankle and 
foot disorder is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

